DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8-11, 34, 35 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey in view of Liu et al.
Lindsey discloses a heat transferring device 20 comprising:  an external channel 14 which is open on at least one side (see Fig. 1) and having at least one element configured to generate turbulence [0023] in fluid flow along the external channel (the element being static would have been a matter of design choice since the element carries out the task of generating turbulence), the external channel having at least one acoustic resonant frequency fluid flow in contact with the external channel (the channel has at least one acoustic resonant frequency fluid flow because an acoustic absorbent material is provided in acoustic communication with the external channel [0108]); wherein the acoustic wave is applied to the contacting fluid flow such that a standing wave (the fluid in the channel) is generated in the external channel to effect heat transfer.  Liu et al. teaches turbulence in a fluid flow comprises separating and reattaching flows which interact with flows.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the turbulence generated in the fluid flow comprises separating and reattaching flows which interact with the standing wave generated in the external .
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9 and 10 recite the limitation "said at least one perturbation element.”  There is insufficient antecedent basis for this limitation in the claim.
6.	All of the non-elected claims must be cancelled if/when this case goes to allowance.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763